ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                                 )
                                                  )
    Starwalker PR LLC                             )      ASBCA Nos. 61557, 61598
                                                  )
    Under Contract No. W91B4N-09-D-5005           )



I   APPEARANCES FOR THE APPELLANT:                       Richard L. Moorhouse, Esq.
                                                         Jozef S. Przygrodzki, Esq.
                                                          Greenberg Traurig LLP
                                                          McLean, VA

    APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         Frank A. March, Esq.
                                                         MAJ Adam Kama, JA
                                                          Trial Attorneys

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeals are dismissed with prejudice.

          Dated: January 7, 2019



                                                      ~~
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 61557, 61598, Appeals of
    Starwalker PR LLC, rendered in conformance with the Board's Charter.




                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals